MEMORANDUM *
Colin Bosby pleaded guilty to one count of knowingly possessing sexually explicit materials involving sexual exploitation of minors in violation of 18 U.S.C. § 2252(a)(4)(B). He appeals the district court’s imposition of a condition of his supervised release, and argues that his sentence should be vacated in light of Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004).
*936We grant a limited remand in accordance with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
However, the district court’s imposition of a condition of supervised release to which Bosby interposed no objection, and in which he affirmatively acquiesced, is not plain error. See United States v. Jordan, 256 F.3d 922, 926 (9th Cir.2001) (reviewing for plain error a challenge to sentencing that the defendant did not raise before the district court).
AFFIRMED IN PART; REMANDED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.